United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 97-1347
                                    ___________

United States of America,                *
                                         *
              Appellee,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Ryan Jones,                              *
                                         *      [UNPUBLISHED]
              Appellant.                 *
                                    ___________

                            Submitted: November 6, 1997
                                Filed: November 24, 1997
                                    ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.


       Ryan Jones pleaded guilty to attempted bank robbery by force or intimidation,
in violation of 18 U.S.C. §§ 2113(a) and 2(a), and using and carrying a firearm during
the attempted robbery, in violation of 18 U.S.C. §§ 924(c)(1) and 2(a). The district
court1 sentenced Jones to ninety months in prison and two years supervised release.



      1
       The HONORABLE GEORGE F. GUNN, JR., United States District Judge for
the Eastern District of Missouri.
Jones appeals, arguing that the court accepted his plea to the firearm offense without
an adequate factual basis, thereby violating Fed. R. Crim. P. 11(f). We affirm.

     At the plea hearing, the Assistant U.S. Attorney summarized the essential
elements of the government's case against Jones on the firearm charge:

               [The] Government can further prove beyond a reasonable doubt
      that . . . Adrian Mosley, a co-defendant in this case, held a bank employee
      at gunpoint during that attempted robbery in an attempt to gain entry into
      the bank.

             Although the defendant, Ryan Jones, was not armed during the
      attempted robbery, the defendant was aware of the fact that a firearm was
      to be used during the commission of the robbery. . . . [T]he government
      could produce evidence that defendant was responsible for acquiring the
      weapon prior to the attempted robbery and that he was present at the bank
      during the attempted robbery when Adrian Mosley held the bank
      employee at gunpoint.

The district court then questioned Jones concerning these allegations:

            THE COURT: Well, you are not agreeing to the fact that you
      acquired the weapon or that you were present, is that correct?

            MR. JONES: Not that I -- I didn't acquire the weapon, but, yes, I
      was present.

                                    * * * * *

            THE COURT: All right. Do you agree that you did what [the
      prosecutor] says you did insofar as attempting to rob the Southwest Bank
      and being in possession of a weapon in connection with the attempted
      robbery?



                                         -2-
             MR. JONES: Yes, sir.

      For purposes of Rule 11(f), "a factual basis for a plea of guilty is established
when the court determines there is sufficient evidence at the time of the plea upon
which the court may reasonably determine that the defendant likely committed the
offense." United States v. Marks, 38 F.3d 1009, 1012 (8th Cir. 1994), cert. denied,
514 U.S. 1067 (1995). In United States v. Simpson, 979 F.2d 1282, 1285 (8th Cir.
1992), cert. denied, 507 U.S. 943 (1993), we upheld the conviction of a getaway car
driver for aiding and abetting a § 924(c)(1) violation during a bank robbery because
"defendant was an integral part of the armed robbery, was aware of co-defendant's
possession of [a] gun, and knew that the weapon would be used to commit the crime."
As described at the plea hearing, the government's case against Jones was even stronger
than in Simpson -- Jones knew a firearm would be used in the planned robbery, and he
was present when co-defendant Mosley held a bank employee at gunpoint in an
unsuccessful effort to gain entry into the bank. These admissions adequately support
Jones&s guilty plea to the firearm offense. Jones relies on United States v. Medina, 32
F.3d 40 (2d Cir. 1994), but that case is factually distinguishable because defendant was
not present during the attempted robbery and did not recruit the robber who carried a
weapon. To the extent the court's discussion in Medina is inconsistent with our
decision in Simpson, we are bound to follow Simpson.

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.



                                          -3-